UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 1/31/16 (Unaudited) COMMON STOCKS (88.0%) (a) Shares Value Aerospace and defense (9.1%) General Dynamics Corp. 92,700 $12,400,479 L-3 Communications Holdings, Inc. 1,060,615 123,922,257 Northrop Grumman Corp. 413,270 76,479,746 Airlines (8.4%) American Airlines Group, Inc. 5,044,773 196,695,699 Banks (0.5%) Metro Bank PLC (acquired 1/15/14, cost $8,736,904) (Private) (United Kingdom) (F) (RES) (NON) 410,449 12,632,727 Biotechnology (2.6%) ARIAD Pharmaceuticals, Inc. (NON) (S) (AFF) 9,787,824 49,134,876 Idera Pharmaceuticals, Inc. (NON) (S) 5,507,200 10,683,968 Chemicals (2.4%) W.R. Grace & Co. (NON) 685,344 55,745,881 Commercial services and supplies (0.4%) Tyco International PLC 259,200 8,913,888 Communications equipment (6.4%) EchoStar Corp. Class A (NON) 4,268,722 149,960,204 Construction and engineering (0.1%) HC2 Holdings, Inc. (NON) (S) 823,448 3,129,102 Health-care equipment and supplies (2.4%) GenMark Diagnostics, Inc. (NON) (S) (AFF) 2,316,124 12,252,296 STAAR Surgical Co. (NON) (S) (AFF) 6,673,569 43,578,406 Household durables (0.2%) UCP, Inc. Class A (NON) (AFF) 852,192 5,044,977 Internet and catalog retail (5.3%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $14,040,748) (Private) (Germany) (F) (RES) (NON) 1,823 12,163,953 FabFurnish GmbH (acquired 8/2/13, cost $151) (Private) (Brazil) (F) (RES) (NON) 114 93 Global Fashion Holding SA (acquired 8/2/13, cost $7,569,814) (Private) (Brazil) (F) (RES) (NON) 178,692 4,511,951 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $151) (Private) (Brazil) (F) (RES) (NON) 114 93 New Middle East Other Assets GmbH (acquired 8/2/13, cost $62) (Private) (Brazil) (F) (RES) (NON) 47 38 Priceline Group, Inc. (The) (NON) 99,966 106,460,791 Life sciences tools and services (3.3%) Agilent Technologies, Inc. 2,037,600 76,715,640 Media (23.2%) DISH Network Corp. Class A (NON) 11,240,152 542,562,137 Oil, gas, and consumable fuels (3.4%) Gulfport Energy Corp. (NON) 1,682,968 49,731,704 Pioneer Natural Resources Co. 103,900 12,878,405 Stone Energy Corp. (NON) (S) (AFF) 5,180,679 15,956,491 Pharmaceuticals (16.3%) Cardiome Pharma Corp. (Canada) (NON) (S) 680,875 4,507,393 Jazz Pharmaceuticals PLC (NON) 2,451,780 315,642,157 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 985,700 60,600,836 Real estate investment trusts (REITs) (1.2%) Altisource Residential Corp. (R) 2,793,544 27,795,763 Real estate management and development (2.8%) Altisource Asset Management Corp. (Virgin Islands) (NON) (S) (AFF) 275,198 4,251,809 Altisource Portfolio Solutions SA (NON) (S) (AFF) 2,128,083 61,501,599 Total common stocks (cost $2,323,696,017) CONVERTIBLE PREFERRED STOCKS (3.3%) (a) Shares Value Altisource Asset Management Corp. zero % cv. pfd. (acquired 3/17/14, cost $50,000,000) (Virgin Islands) (RES) (AFF) 50,000 $17,537,500 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/28/15, cost $45,675,016) (Private) (F) (RES) (NON) 1,350,639 59,286,029 Total convertible preferred stocks (cost $95,675,016) INVESTMENT COMPANIES (0.2%) (a) Shares Value Market Vectors Gold Miners ETF 276,100 $3,931,664 Total investment companies (cost $3,618,656) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. 1/31/18 $11.50 351,253 $1,317,199 Total warrants (cost $477,829) SHORT-TERM INVESTMENTS (15.7%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.40%, February 3, 2016 $30,165,000 $30,164,578 Federal National Mortgage Association unsec. discount notes 0.20%, February 3, 2016 3,400,000 3,399,952 Federal Home Loan Mortgage Corporation unsec. discount notes 0.20%, February 3, 2016 3,400,000 3,399,952 Putnam Cash Collateral Pool, LLC 0.53% (d) Shares 69,209,400 69,209,400 Putnam Short Term Investment Fund 0.39% (AFF) Shares 170,031,835 170,031,835 U.S. Treasury Bills 0.23%, April 28, 2016 (SEG) (SEGSH) $41,250,000 41,218,650 U.S. Treasury Bills 0.16%, February 18, 2016 (SEG) (SEGSH) 25,000,000 24,997,525 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSH) 25,000,000 24,998,550 Total short-term investments (cost $367,429,595) TOTAL INVESTMENTS Total investments (cost $2,790,897,113) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Short) 500 $48,252,500 Mar-16 $(1,227,337) Total SECURITIES SOLD SHORT at 1/31/16 (Unaudited) COMMON STOCKS (3.1%) (a) Shares Value Food products (0.5%) Hain Celestial Group, Inc. (The) (NON) 292,000 $10,622,960 Industrial conglomerates (1.3%) General Electric Co. 1,058,500 30,802,350 Machinery (1.2%) Caterpillar, Inc. 385,500 23,993,520 PACCAR, Inc. 72,300 3,547,761 Metals and mining (0.1%) Alcoa, Inc. 331,600 2,417,364 Total securities sold short (proceeds receivable $83,668,724) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $2,335,555,466. (b) The aggregate identified cost on a tax basis is $2,792,121,411, resulting in gross unrealized appreciation and depreciation of $276,946,046 and $563,719,264, respectively, or net unrealized depreciation of $286,773,218. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $106,132,384, or 4.5% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $49,708,388 $377,975,469 $427,683,857 $21,337 $— Putnam Short Term Investment Fund* 237,824,142 992,782,162 1,060,574,469 308,444 170,031,835 Altisource Asset Management Corp.† — 23,985,949 — — 4,251,809 Altisource Asset Management Corp. cv. pfd.† — 17,537,500 Altisource Portfolio Solutions SA 51,606,013 — — — 61,501,599 Altisource Residential Corp.† — 4,809,378 663,685 — — ARIAD Pharmaceuticals, Inc.† — 2,455,377 — — 49,134,876 GenMark Diagnostics, Inc. 43,792,550 — 14,849,069 — 12,252,296 Global Eagle Entertainment, Inc.**† 55,229,382 — 7,822,811 — — Global Eagle Entertainment, Inc. Warrants† 1,650,889 — STAAR Surgical Co. 56,080,096 3,123,383 — — 43,578,406 Stone Energy Corp. 55,310,402 16,685,185 717,506 — 15,956,491 UCP, Inc. 7,379,983 — — — 5,044,977 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. ** In connection with the purchase of shares of this issuer by the fund on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the "Other Putnam Investors"), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer's outstanding voting securities. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $69,209,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $67,989,383. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $71,356,428 to cover securities sold short and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Short sales of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. At the close of the reporting period, the value of the securities sold short amounted to $71,383,955 and the fund posted collateral of $68,678,239. Collateral may include amounts related to unsettled trades. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $654,067,905 $— $16,676,128 Energy 78,566,600 — — Financials 93,549,171 — 12,632,727 Health care 573,115,572 — — Industrials 421,541,171 — — Information technology 149,960,204 — — Materials 55,745,881 — — Total common stocks — Convertible preferred stocks — 17,537,500 59,286,029 Investment companies 3,931,664 — — Warrants 1,317,199 — — Short-term investments 170,031,835 197,388,607 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,227,337) — — Securities sold short (71,383,955) — — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of October 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of January 31, 2016 Common stocks*: Consumer discretionary $4,168,391 $—
